Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action dated October 21, 2021. In the response filed on November 18, 2016, 1,4,11-13,15-17 & 19 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, filed 01/21/2022 concerning the interpretation of claims 11-13 and 16 under 112(f) in light of the amended claims are persuasive. The claims will not be interpreted under 112(f). 
Applicants arguments filed 01/21/2022 concerning the 112(b) rejection of claims 12 & 13, In light of the amendment to the claims are found persuasive. The rejection is withdrawn. 
Applicants arguments filed 01/21/2022 concerning the rejection under 103 of claims 1-3,5,11-14 and 17-19 over Lecerf are moot in light of the amended rejection below necessitated by the amended claims. 
Applicants arguments filed 01/21/2022 concerning the rejection under 103 of claims 4,6-10, 15,16 are moot in light of the amended rejection below necessitated by the amended claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,5,11 & 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Safonov et al, US20180306016A1 herein after Safonov.

Regarding claim 1 Safonov distinctly discloses:
“A method to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, comprising: determining a predictive model of the distribution of the downhole material for the treatment stage of the HF well site;” ([0127] “As an example, a method can include simulating hydraulic fracturing in a reservoir to generate hydraulic fracturing simulation results. In such an example, the method can include selecting at least a portion of the imagery data based at least in part on the hydraulic fracturing simulation results and building one or more models based at least in part on the imagery data. As an example, imagery data may be selected from a library of imagery data that includes, for example, imagery data of various proppant packs.”, [0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”). The fracturing simulator is the predictive model. The fracturing simulator can be used to predict proppant concentration maps. Proppant is a downhole material, and its predicted concentration is a predicted distribution. 

“calibrating values of unknown parameters of the predictive model;” ([0103] “As an example, temperature data acquired may be utilized to adjust one or more models. For example, degradation of materials (e.g., polymers, surfactants, plugs, etc.), may depend on temperature where an Arrhenius equation may be utilized. As another example, viscosity and/or one or more other rheological properties may depend on temperature. As yet another example, reaction rate and rheology may be linked where, for example, a rate of polymer degradation may be coupled to temperature dependent viscosity where degradation decreases viscosity and where an increase in temperature increases the rate of polymer degradation and decreases the viscosity of fluid that includes changing composition of fluid (e.g., per the degradation and/or one or more other effects).”). The adjusting of the rheological properties is a calibration process. 

“and predicting a distribution result of the downhole material for active perforation clusters in a fluid pipe in a wellbore at the HF well site.” ([0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”, [0029] “As illustrated with respect to the block 302, the bore 330 may be at least partially cased with casing 340 into which a string or line 350 may be introduced that carries a perforator 360. As shown, the perforator 360 can include a distal end 362 and charge positions 365 associated with activatable charges that can perforate the casing 340 and form channels 315-1 in the layer 314. Next, per the block 303, fluid may be introduced into the bore 330 between the heel 334 and the toe 336 where the fluid passes through the perforations in the casing 340 and into the channels 315-1.”). The casing 340 is the fluid pipe in the wellbore. The perforations are the active perforation cluster. 

Regarding claim 2 Safonov discloses the method of claim 1 as above. 
Safonov additionally discloses: 
“modifying a pumping plan of the treatment stage utilizing the distribution result,” ([0136] “receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture; using the proppant concentration map to guide selection of proppant pack images; receiving multiple imagery data of a proppant pack; generating a model of the proppant pack based at least in part on the imagery data; simulating physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and, based at least in part on the simulation results, selecting parameter values for a stimulation treatment.”). Selecting parameter values for a stimulation treatment is modifying a pumping plan.

“wherein the modifying includes one or more of continuing with the pumping plan, changing a HF fluid flow rate, changing a concentration of a proppant, changing a concentration of a chemical, changing a concentration of a solid, and changing a diverter schedule.” ([0129] “As an example, a method can include selecting parameter values for a stimulation treatment by, at least in part, selecting a chemical concentration parameter value for at least one polymer. As an example, a fluid can include one or more surface active agents (e.g., surfactants). As an example, a fluid can include one or more chemicals that are polymeric and surfactants.”)

Regarding claim 5 Safonov discloses the method of claim 1 as above. 
Safonov additionally discloses: 
“wherein the downhole material is one or more of slurrys, oil-based fluids, water-based fluids, proppants, chemicals, solids, and diverter material.” ([0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”). The proppant is the downhole material. 

Regarding claim 11 Safonov distinctly discloses:
“A system to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, comprising: a fluid sensor, located at the HF well site, and operable to collect one or more of a surface HF fluid pressure parameter, a surface proppant concentration parameter, and a surface HF fluid flow rate parameter,” ([0048] “As an example, the fiber cable sensor 424 can sense seismic energy as associated with fluid flow”, [0043] “As an example, a fiber cable may be arranged to sense one or more physical phenomena, directly and/or indirectly, such as, for example, strain, temperature, pressure, frequency, vibration, flow, etc”).

“and at least one processor configured to determine a predictive model of the distribution of the downhole material for the treatment stage of the HF well site using received predictive model parameters,” ([0133] “As an example, a system can include at least one processor; memory accessible by the at least one processor;”, [0127] “As an example, a method can include simulating hydraulic fracturing in a reservoir to generate hydraulic fracturing simulation results. In such an example, the method can include selecting at least a portion of the imagery data based at least in part on the hydraulic fracturing simulation results and building one or more models based at least in part on the imagery data. As an example, imagery data may be selected from a library of imagery data that includes, for example, imagery data of various proppant packs.”, [0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”). The fracturing simulator is the predictive model. The 

“modify the predictive model using parameters received from the fluid sensor, calibrate values of unknown parameters of the predictive model using a calibration process on a part or whole of a current or previous pumping stage,” ([0103] “As an example, temperature data acquired may be utilized to adjust one or more models. For example, degradation of materials (e.g., polymers, surfactants, plugs, etc.), may depend on temperature where an Arrhenius equation may be utilized. As another example, viscosity and/or one or more other rheological properties may depend on temperature. As yet another example, reaction rate and rheology may be linked where, for example, a rate of polymer degradation may be coupled to temperature dependent viscosity where degradation decreases viscosity and where an increase in temperature increases the rate of polymer degradation and decreases the viscosity of fluid that includes changing composition of fluid (e.g., per the degradation and/or one or more other effects).”, [0131] “As an example, a method can include performing a stimulation treatment in the reservoir based at least in part on parameter values from a simulation or simulations. In such an example, a method can include receiving additional reservoir data during performing of the stimulation treatment, simulating physical phenomena based at least in part on a portion of the additional reservoir data, and adjusting at least a stimulation treatment for a subsequent stimulation treatment for the reservoir.”) The adjusting of the rheological properties is a calibration process. 

“and predict a distribution result of the downhole material for one or more active perforation clusters in a fluid pipe in a wellbore at the HF well site.” ([0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”, [0029] “As illustrated with respect to the block 302, the bore 330 may be at least partially cased with casing 340 into which a string or line 350 may be introduced that carries a perforator 360. As shown, the perforator 360 can include a distal end 362 and charge positions 365 associated with activatable charges that can perforate the casing 340 and form channels 315-1 in the layer 314. Next, per the block 303, fluid may be introduced into the bore 330 between the heel 334 and the toe 336 where the fluid passes through the perforations in the casing 340 and into the channels 315-1.”). The casing 340 is the fluid pipe in the wellbore. The perforations are the active perforation cluster.



Regarding claim 17, Safonov distinctly discloses:
“A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site,” ([0116] “While various blocks are shown, a single medium may be configured with instructions to allow for, at least in part, performance of various actions of the method 310. As an example, a computer-readable medium (CRM) may be a computer-readable storage medium that is non-transitory and not a carrier wave.”)

“calibrating values of unknown parameters of the predictive model;” ([0131] “As an example, a method can include performing a stimulation treatment in the reservoir based at least in part on parameter values from a simulation or simulations. In such an example, a method can include receiving additional reservoir data during performing of the stimulation treatment, simulating physical phenomena based at least in part on a portion of the additional reservoir data, and adjusting at least a stimulation treatment for a subsequent stimulation treatment for the reservoir.”). The adjusting of the rheological properties is a calibration process.)

“and predicting a distribution result of the downhole material for active perforation clusters in a fluid pipe in a wellbore at the HF well site.” ([0136] “As an example, a method can include receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that includes hydrocarbons; receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture;”, [0029] “As illustrated with respect to the block 302, the bore 330 may be at least partially cased with casing 340 into which a string or line 350 may be introduced that carries a perforator 360. As shown, the perforator 360 can include a distal end 362 and charge positions 365 associated with activatable charges that can perforate the casing 340 and form channels 315-1 in the layer 314. Next, per the block 303, fluid may be introduced into the bore 330 between the heel 334 and the toe 336 where the fluid passes through the perforations in the casing 340 and into the channels 315-1.”). The casing 340 is the fluid pipe in the wellbore. The perforations are the active perforation cluster.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 12-15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Lecerf et all (US20140222405A1) herein after Lecerf.
Regarding claim 3, Safonov discloses the method of claim 1 as above, but does not distinctly disclose:
“The method as recited in Claim 1, further comprising: repeating the calibrating and predicting steps at least one time during an execution of the treatment stage.”
However, Lecerf does distinctly disclose:
“The method as recited in Claim 1, further comprising: repeating the calibrating and predicting steps at least one time during an execution of the treatment stage.” ([0064] “FIG. 4.1 is a schematic flow diagram 400 depicting a stimulation operation, such as those shown in FIG. 3.1. The flow diagram 400 is an iterative process that uses integrated information and analysis to design, implement and update a stimulation operation. The method involves pretreatment evaluation 445, a stimulation planning 447, real time treatment optimization 451, and design/model update 453. Part or all of the flow diagram 400 may be iterated to adjust stimulation operations and/or design additional stimulation operations in existing or additional wells.”) The real time treatment optimization is a mid-treatment calibration and prediction step. The ability to repeat the whole process on an active well further shows the ability to make additional calibrations during the treatment of a well.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov with the stimulation operations of Lecerf. One would be motivated to make the combination for the purpose of identifying optimal target zones for perforation. (Lecerf [0063] “Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design of multiple wells (e.g., spacing and orientation), and geomechanical models. Stimulation designs may be optimized based on a resulting production prediction. These stimulation designs may involve an integrated reservoir centric workflow which include design, real time (RT), and post treatment evaluation components. Well completion and stimulation design may be performed while making use of multi-disciplinary wellbore and reservoir data.”)


Safonov does not distinctly disclose:
“a well site controller embodied in at least one digital data processor, operable to direct a treatment stage at the HF well site using the distribution result, and wherein the fluid sensor is at least one surface fluid sensor.”
However, Lecerf does distinctly disclose:
“a well site controller embodied in at least one digital data processor, operable to direct a treatment stage at the HF well site using the distribution result, and wherein the fluid sensor is at least one surface fluid sensor.” ([0036] “The surface unit may be provided with computer facilities for receiving, storing, processing, and/or analyzing data from the operation.”, [0041] “The surface unit may be provided with a transceiver 137 to allow communications between the surface unit and various portions of the current oilfield or other locations. The surface unit 134 may also be provided with or functionally connected to one or more controllers for actuating mechanisms at the wellsite 100. The surface unit 134 may they send command signals to the oilfield in response to data received. The surface unit 134 may receive commands via the transceiver or may itself execute commands to the controller. A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, operations may be selectively adjusted based on the data collected. Portions of the operation, such as controlling drilling, weight on bit, pump rates or other parameters, may be optimized based on the information.”). The controller for actuating mechanisms is a well site controller. Pumping is part of the treatment


Regarding claim 13, Safonov and Lecverf disclose the system of claim 12 as above. 
Safonov additionally distinctly discloses:
“wherein the at least one processor is configured to modifying a pumping plan of the treatment stage utilizing the distribution result,” ([0136] “receiving reservoir data; receiving a fracturing simulation that predicts proppant concentration maps throughout the fracture; using the proppant concentration map to guide selection of proppant pack images; receiving multiple imagery data of a proppant pack; generating a model of the proppant pack based at least in part on the imagery data; simulating physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and, based at least in part on the simulation results, selecting parameter values for a stimulation treatment.”). Selecting parameter values for a stimulation treatment is modifying a pumping plan. 

Regarding claim 14, Safonov and Lecverf discloses the system of claim 12 as above. 
Safonov additionally distinctly discloses:
“wherein the directing the treatment stage utilizes one or more of a downhole HF fluid flow rate, a concentration of a proppant, a concentration of a chemical, a concentration of a solid, and a diverter schedule.” ([0129] “As an example, a method can include selecting parameter values for a stimulation treatment by, at least in part, selecting a chemical concentration parameter value for at least one polymer. As an example, a fluid can include one or more surface active agents (e.g., surfactants). As an example, a fluid can include one or more chemicals that are polymeric and surfactants.”)

Regarding claim 15 Safonov discloses the system of claim 11 as above.
Safonov additionally distinctly discloses:
“wherein the fluid sensor includes at least one downhole sensor located in a wellbore, and the downhole sensor utilizes a point and distributed fiber optic sensing system.” ([0043] “As to monitoring, a fiber cable may extend into a well where the fiber cable can include one or more individual fibers such as, for example, optical fibers that can provide for frequency and/or temperature sensing. As to frequency, an outer surface that is in fluid may sense characteristics of flow of the fluid in the well. […] As an example, a fiber cable may be part of a distributed monitoring system (DMS) for 

Regarding claim 19 Safonov discloses the computer program product of claim 17 as above. 
Safonov does not disclose:
“wherein the operations are executed in real-time or near real-time to a collecting of calibration parameters from the HF well site,”
“wherein the calibration parameters are utilized in the calibrating.”
However, Lecerf does distinctly disclose: 
“wherein the operations are executed in real-time or near real-time to a collecting of calibration parameters from the HF well site,” ([0085] “The real time treatment optimization 451 may be performed during implementation of the stimulation plan at the wellsite (e.g., performing fracturing, injecting or otherwise stimulating the reservoir at the wellsite).”, [0120] “The method may also involve executing (1470) the stimulation plan, measuring (1472) real time data during execution of the stimulation plan, performing real time stimulation design and production prediction (1474) based on the teal time data, optimizing in real time”) The real time data during execution of the treatment stage is real time collection of the calibration parameters. 

“wherein the calibration parameters are utilized in the calibrating.” ([0085] “The real time treatment optimization may involve calibration tests”, [0086] “Calibration tests 449 may optionally be performed by comparing the result of stimulation planning 447 (i.e. simulated fracture models) with the observed data. Some embodiments may integrate calibration into the stimulation planning process, perform calibrations after stimulation planning, and/or apply calibrations in real-time execution of stimulation or any other treatment processes.”).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Madasu et al (WO2018160171A1) herein after Madasu.

Regarding claim 4, Safonov discloses the method of claim 1 as above, but does not distinctly disclose:
“wherein the predictive model is a physical model”
“that includes one or more of HF fluid pressure parameters for at least one of the active perforation clusters, fracture cluster HF fluid flow rate, subterranean formation properties, properties of all pumped materials including the downhole material, and completion properties of the HF well site.”
However, Madasu does distinctly disclose:
“wherein the predictive model is a physical model” ([Page 3 line 28] “The fully-coupled diversion model may be a combination of various physical models that are fully coupled for representing the dynamic fluid-solid mechanics in the wellbore and surrounding formation during the stimulation treatment. For example, the fully-coupled diversion model may include one or more wellbore models and one or more geomechanical models of the formation. The DAS and/or DTS measurements may be applied to the wellbore model(s) to determine fracture growth, based on fluid flow, fluid pressure, and fracture geometry within a fractured area of the formation surrounding a portion of the wellbore.”). The reference clearly teaches the use of a physical model. 

“that includes one or more of HF fluid pressure parameters for at least one of the active perforation clusters, fracture cluster HF fluid flow rate, subterranean formation properties, properties of all pumped materials including the downhole material, and completion properties of the HF well site.” ([Page 3 line 28]“The fully-coupled diversion model may be a combination of various physical models that are fully coupled for representing the dynamic fluid-solid mechanics in the wellbore and surrounding formation during the stimulation treatment. For example, the fully-coupled diversion model may include one or more wellbore models and one or more geomechanical models of the formation. The DAS and/or DTS measurements may be applied to the wellbore model(s) to determine fracture growth, based on fluid flow, fluid pressure, and fracture geometry within a fractured area of the formation surrounding a portion of the wellbore.”) 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov with the diversion control system of Madasu. One would be motivated to make the combination for the purpose of better accounting for the actual operating conditions of the treatment. (Madasu [Page 1 ln 30] “Traditionally, operational decisions related to the use of diversion technology for a given treatment stage, including when and how much diverter is used, are made a priori according to a predefined treatment schedule. However, conventional diversion techniques based on such predefined treatment schedules fail to account for actual operating conditions that affect the downhole flow distribution of the treatment fluid over the course of the stimulation treatment.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Weng et al (US20180016895A1) herein after Weng.

Regarding claim 6, Safonov discloses the method of claim 1 as above but does not distinctly disclose:
“further comprising: identifying the unknown parameters utilizing user input.”
However, Weng does distinctly disclose:
“further comprising: identifying the unknown parameters utilizing user input.” ([0090] “Other data may also be collected, such as historical data, user inputs, economic information, and/or other measurement data and other parameters of interest. As described below, the static and dynamic measurements may be analyzed and used to generate models of the subterranean formation to determine characteristics thereof. Similar measurements may also be used to measure changes in formation aspects over time.”) Using user input to develop the models means that the user input data is part of the model for which the unknown parameters are being identified and the information is utilized in that process.
“While the characteristics of the natural fractures are native to the formation and may not be controllable, recognizing their potential impact on the induced hydraulic fracture network may allow the engineer better plan the well spacing and completion to optimize the reservoir coverage and production.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Weng and further in view of Anderson et al (US20170364795A1) herein after Anderson and further in view of Madasu. 
Regarding claim 7, Safonov and Weng disclose the method of claim 6 as above but do not distinctly disclose:
“wherein the values of the unknown parameters are calibrated for each active perforation cluster utilizing one or more of a measured HF fluid flow rate, a calculated HF fluid flow rate, a measured HF fluid pressure”
“and sensor data from a fiber optic sensing system.”
However, Anderson does distinctly disclose:
“wherein the values of the unknown parameters are calibrated for each active perforation cluster utilizing one or more of a measured HF fluid flow rate, a calculated HF fluid flow rate, a measured HF fluid pressure” ([0022] “Also, the completions data comprises at least one of the following: time series hydraulic fracture data including surface and downhole pressures, slurry compositions and water mixes, sand volumes, breakdown pressure, proppant concentrations and shut-in pressure for each hydraulic fracture. . The aforesaid system and method optimizes a maximum possible production from one or more hydraulic fracturing stages while minimizing its costs by a real-time processing and generation of a predictive machine learning model”) The completions data is used for model development which is the calibration of the unknown parameters.  The hydraulic fractures are the perforation clusters.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov modified by the statistical model development of Weng with the Petroleum analytics learning machine system of Anderson. One would be motivated to make the combination, for the purpose of maximizing production of hydrocarbons. (Anderson [003] “using computational machine learning predictive and prescriptive analysis techniques to maximize production of hydrocarbons while minimizing costs of oil and gas upstream exploration and production (E&P) and midstream pipeline operations.”).
Safonov, Weng and Anderson do not distinctly disclose:
“and sensor data from a fiber optic sensing system.”
However, Madasu does distinctly disclose: 
“and sensor data from a fiber optic sensing system.” ([Abstract] “Real-time measurements are obtained from a plurality of fiber-optic data sources at a well site during a stimulation treatment being performed along a portion of a wellbore within a subsurface formation.”) The reference clearly teaches the use of fiber optic sensors for hydraulic fracturing.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov modified by the statistical model development of Weng, further modified by the Petroleum analytics learning machine system of Anderson with the fiber optic sensors of Madasu. One would be motivated to make the combination for the purpose of maximizing cluster efficiency as taught by Madasu. ([Page 19 ln 27] “Other advantages of process 700 over conventional solutions include, but are not limited to, maximizing cluster efficiency while minimizing unnecessary use of treatment fluid, proppant, diverter, and other material pumped or injected into the formation over the course of the entire treatment, thereby reducing waste and providing additional cost savings for the wellsite operator.”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Weng and further in view of Lecerf.

Regarding claim 8, Safonov and Weng disclose the method of claim 6 as above but do not distinctly disclose:
“wherein the predicting the distribution result is utilized to modify a plan of the treatment stage.”
However, Lecerf does distinctly disclose:
“wherein the predicting the distribution result is utilized to modify a plan of the treatment stage.” ([0079] “Part or all of the stimulation planning 447 may be iteratively performed as indicated by the flow arrows. As shown, optimizations may be provided after the staging design 466, stimulation design 468, and production prediction 470, and may be used as a feedback to optimize 472 the well planning 465, the staging design 466 and/or the stimulation design 468. The optimizations may be selectively performed to feedback results from part or all of the stimulation planning 447 and iterate as desired into the various portions of the stimulation planning process and achieve an optimized result.”). The stimulation plans are developed from the models. The iterative feedback described in paragraph 0079 is a system for updating the treatment plan based on changes to the model necessitated by the new real time data.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov, modified by the statistical model development of Weng, with the stimulation operations of Lecerf. One would be motivated to make the combination for the purpose of identifying optimal target zones for perforation. (Lecerf [0063] “Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design of multiple wells (e.g., spacing and orientation), and geomechanical models. Stimulation designs may be optimized based on a resulting production prediction. These stimulation designs may involve an integrated reservoir centric workflow which include design, real time (RT), and post treatment evaluation components. Well completion and stimulation design may be performed while making use of multi-disciplinary wellbore and reservoir data.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Weng and further in view of Madasu.

Regarding claim 9, Safonov and Weng disclose the method of claim 6 as above but do not distinctly disclose:
“wherein the treatment stage is a first treatment stage and the predicting the distribution result is utilized to modify a plan of a second treatment stage employed after the first treatment stage.”
However, Madasu does distinctly disclose:
“wherein the treatment stage is a first treatment stage and the predicting the distribution result is utilized to modify a plan of a second treatment stage employed after the first treatment stage.” ([Page 18 ln 8] “At each time step, the diverter amount from a previous time step or from a baseline diverter pumping schedule, as described above, may be adjusted or optimized based on current operating conditions and the fracture growth and stress field over different stages of the stimulation treatment along the wellbore within the formation. Accordingly, in block 690, the diverter amount from block 680 along with one or more of the fracture growth and stress values (e.g., flow rate, pressure, temperature, and stress field) from blocks 660 and 670 may be provided as inputs to the fully-coupled diversion model (including models 610 and 620) for determining a new diverter amount (or adjusting the previous amount) during the next time step.”, [Page 19 ln 21] “In contrast with conventional solutions, process 700 incorporates real-time measurements from various fiber-optic data sources at a well site with a fully-coupled diversion model for controlling fluid diversion during each stage of a stimulation treatment along a wellbore. This allows for better optimization of the treatment as intra-stage effects on formation entry point or perforation cluster and fracture efficiency can be accounted for in the treatment design, allowing for better partitioning of the treatment, more efficient fracture geometries, and a more effective stimulation treatment overall.”) The multiple treatment stages imply a first and second treatment stage for there must be at least two stages in order for there to be multiple stages. Further the stages are not simultaneous so one must be first and one must be second. In order for intra stage effects to be accounted for the model is updated using the real time data which allows for the treatment design or treatment design to be updated.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov modified by the statistical model development of Weng, with the diversion control system of Madasu. One would be motivated to make the combination for the purpose of better accounting for the actual operating conditions of the treatment. (Madasu [Page 1 ln 30] “Traditionally, operational decisions related to the use of diversion technology for a given treatment stage, including when and how much diverter is used, are made a priori according to a predefined treatment schedule. However, conventional diversion techniques based on such predefined treatment schedules fail to account for actual operating conditions that affect the downhole flow distribution of the treatment fluid over the course of the stimulation treatment.”).


 Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Anderson and further in view of Madasu. 
Regarding claim 10 Safonov discloses the method of claim 1 as above. 
 However, Safonov does not distinctly disclose:
“wherein the calibrating utilizes a non-linear optimization technique,”
“and the predicting utilizes a non-linear solution of a system of equations.”
However, Anderson does distinctly disclose:
“wherein the calibrating utilizes a non-linear optimization technique,” ([0006] “In accordance with an exemplary embodiment of the claimed invention, predictive and prescriptive optimization are performed on the normalized data utilizing unique combinations of machine learning and statistical algorithm ensembles. The ensembles include at least two of the following: linear and non-linear support vector machines and regressions, naive Bayes, logistic regression, decision trees, hidden Markov models, random forests, gradient boosting machines, neural networks, deep learning networks, among other machine learning models”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov with the Petroleum analytics learning machine system of Anderson. One would be motivated to make the combination, for the purpose of maximizing production of hydrocarbons. ([003] “using computational machine learning predictive and prescriptive analysis techniques to maximize production of hydrocarbons while minimizing costs of oil and gas upstream exploration and production (E&P) and midstream pipeline operations.”).

Safonov and Anderson do not distinctly disclose:
“and the predicting utilizes a non-linear solution of a system of equations.”
However, Madasu does distinctly disclose: 
“and the predicting utilizes a non-linear solution of a system of equations.” ([Page 15 ln 17] “In one or more embodiments, the amount of formation deformation under fluid pressure may be determined using any suitable method including, but not limited to, a Finite Element Method (FEM) or Boundary Element Method (BEM). A system of quasi steady equations may be formulated for the formation dynamics using FEM”). The system of equations described is used to predict a deformation of a well under fluid pressure. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov, modified by the Petroleum analytics learning machine system of Anderson with the with the diversion control system of Madasu. One would be motivated to make the combination for the purpose of better accounting for the actual operating conditions of the treatment. ([Page 1 ln 30] “Traditionally, operational decisions related to the use of diversion technology for a given treatment stage, including when and how much diverter is used, are made a priori according to a predefined treatment schedule. However, conventional diversion techniques based on such predefined treatment schedules fail to account for actual operating conditions that affect the downhole flow distribution of the treatment fluid over the course of the stimulation treatment.”).


Regarding claim 20 Safonov discloses the computer program product of claim 17 as above.
Safonov does not distinctly disclose:
“wherein the calibrating utilizes a non-linear optimization technique,”
“and the predicting utilizes a non-linear solution of a system of equations.”
However, Anderson does distinctly disclose:
 “wherein the calibrating utilizes a non-linear optimization technique,” ([0006] “In accordance with an exemplary embodiment of the claimed invention, predictive and prescriptive optimization are performed on the normalized data utilizing unique combinations of machine learning and statistical algorithm ensembles. The ensembles include at least two of the following: linear and non-linear support vector machines and regressions, naive Bayes, logistic regression, decision trees, hidden Markov models, random forests, gradient boosting machines, neural networks, deep learning networks, among other machine learning models”).
The motivation for combination is substantially the same as in claim 10. 

Safonov and Anderson do not distinctly disclose:
However, Madasu does distinctly disclose:
“and the predicting utilizes a non-linear solution of a system of equations.” ([Page 15 ln 17] “In one or more embodiments, the amount of formation deformation under fluid pressure may be determined using any suitable method including, but not limited to, a Finite Element Method (FEM) or Boundary Element Method (BEM). A system of quasi steady equations may be formulated for the formation dynamics using FEM”). The system of equations described is used to predict a deformation of a well under fluid pressure. 
The motivation for combination is substantially the same as in claim 10. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Lecerf and further in view of Weng.

Regarding claim 16 Safonov and Lecerf disclose the system of claim 11 as above. 
Safonov and Lecerf do not distinctly disclose:
“wherein the at least one processor further configured to analyze two or more distribution results, select a best fit distribution result, and communicate the best fit distribution result.”
However, Weng does distinctly disclose:
“wherein the at least one processor further configured to analyze two or more distribution results, select a best fit distribution result, and communicate the best fit distribution result.” ([0262] “The method may also include quantifying statistical distribution of these parameters through measurements or model estimates, particularly, but not limited to, unconventional reservoirs with pre-existing natural fractures. The method may also include creating multiple statistically representative realizations of the formation being stimulated. The method may further include, running, or performing, a hydraulic fracture simulation for each realization of the formation, and running, or performing, a production simulation using the predicted fracture geometry and proppant distribution. The method may also include determining a statistical distribution of the production using a predicted production for each created realization. The method may additionally include, using the statistic parameters from the statistical distribution for additional economic analysis or decisions, or for modifying the fracture treatment design”, [0070] “Computer facilities may be positioned at various locations about the oilfield 1700 (e.g., the surface unit 1734) and/or at remote locations. Surface unit 1734 may be used to communicate with the drilling tools and/or offsite operations, as well as with other surface or downhole sensors. Surface unit 1734 is capable of communicating with the drilling tools to send commands to the drilling tools, and to receive data therefrom. Surface unit 1734 may also collect data generated during the drilling operation and produces data output 1735, which may then be stored or transmitted”). Creating multiple models of the well will inherently produce different predictions of the downhole materials.  Using the models to make decisions inherently requires choosing a best distribution. Since the modeling is performed using the computer facilities the system is capable of communicating its decisions via that computer system.
“While the characteristics of the natural fractures are native to the formation and may not be controllable, recognizing their potential impact on the induced hydraulic fracture network may allow the engineer better plan the well spacing and completion to optimize the reservoir coverage and production.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Safonov in view of Anderson.

Regarding claim 18, Safonov discloses the computer program product of claim 17 as above.
Safonov does not distinctly disclose:
“further comprising: 5Appl. No. 16/564,870 Reply to Office Action dated October 21, 2021 recommending a pumping plan of the treatment stage utilizing the distribution result,”
“wherein the recommending includes one or more of continuing with the pumping plan, changing a HF fluid flow rate, changing a concentration of a proppant, changing a concentration of a chemical, changing a concentration of a solid, and changing a diverter schedule.”
However, Anderson does distinctly disclose:
“further comprising: 5Appl. No. 16/564,870 Reply to Office Action dated October 21, 2021 recommending a pumping plan of the treatment stage utilizing the distribution result,” ([0024] “In accordance with an exemplary embodiment of the claimed invention, the aforesaid real-time processor generates one or more real-time executable recommendations to a hydraulic fracturing control center. The real-time executable recommendations comprises at least one of the following: a recommended down-hole pressure, a proppant concentration, slurry rate and volume, and a water/sand mix based on at least trends in one or more hydraulic fracturing decision tree and random classifications of historical, highly productive versus low producing stages.”). The real time recommendations occur during a stage in which the well contents are being altered and thus occur in a treatment stage. The recommendations are based on an anticipated change in outputs based on the new operation this anticipation requires a predicted well contents and thus utilizes the distribution result. 

“wherein the recommending includes one or more of continuing with the pumping plan, changing a HF fluid flow rate, changing a concentration of a proppant, changing a concentration of a chemical, changing a concentration of a solid, and changing a diverter schedule.” ([0024] “In accordance with an exemplary embodiment of the claimed invention, the aforesaid real-time processor generates one or more real-time executable recommendations to a hydraulic fracturing control center. The real-time executable recommendations comprises at least one of the following: a recommended down-hole pressure, a proppant concentration, slurry rate and volume, and a water/sand mix based on at least trends in one or more hydraulic fracturing decision tree and random classifications of historical, highly productive versus low producing stages.”). The recommendations are the directions to the treatment stage. The direction to achieve a certain proppant concentration clearly utilizes a proppant concentration. Since sand is a solid changing the sand/water mix will change the concentration of a solid.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the stimulation treatment simulations of Safonov with the Petroleum analytics learning machine system of Anderson. One would be motivated to make the combination for the purpose of maximizing production of hydrocarbons. (Anderson [003] “using computational machine learning predictive and prescriptive analysis techniques to maximize production of hydrocarbons while minimizing costs of oil and gas upstream exploration and production (E&P) and midstream pipeline operations.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.A./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148